DETAILED ACTION
This action is in response to the Amendment dated 21 September 2022. Claims 16-17, 21, 24 and 26-30 are amended. No claim has been added. Claim 25 has been cancelled. Claims 1-15 had been previously canceled. Claims 16-24 and 26-31 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over KHOSHKAVA et al. (US20170168630A1) in view of KEYES et al. (US10146323B1).

As to claim 16, KHOSHKAVA teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (See Fig. 2, par. 0035, wherein the components (e.g., the processor 202, network interface device 210, haptic output device 218, sensors 230, position sensor 232, touch sensitive surface 216, etc.) of the computing device 201 may be integrated into a single housing; as taught by KHOSHKAVA), cause the apparatus at least to perform:  receiving data indicative of (i) a detected user gesture (See Figs. 1A-1B and 5, par. 0024, wherein the computing device 100 is configured to output a first haptic effect (e.g., via haptic output device 106) in response to detecting a gesture over the virtual object at a first distance from the computing device 100 (e.g., within distance range 112 from the computing device 100); as taught by KHOSHKAVA); and cause performance of one of a plurality of functions of the first application based on the user gesture (See Fig. 2, par. 0111, wherein the processor 202 determines that the user interaction is configured to erase an image in the drawing application and, based on this user interaction, determines an associated haptic effect configured to, e.g., simulate the feeling of erasing a black-board with an eraser; as taught by KHOSHKAVA). 
KHOSHKAVA does not teach and (ii) a distance between the detected user gesture and one or more sensors on a wearable device, wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative; identifying a first application based on the distance of the detected user gesture being within a first distance range from the wearable device, wherein the plurality of applications are associated with different distance ranges from the wearable device and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges.
In similar field of endeavor, KEYES teaches (ii) a distance between the detected user gesture and one or more sensors on a wearable device (See col.6, ln 63, wherein with multiple magnetometers a relative distance between the HMD and the HWM can be determined, allowing determination of a trajectory of the motion of the HWM; as taught by KEYES), wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative (See figs. 3-4b, col. 13, ln. 18, wherein the server system 310 could represent a website or other network-based facility for providing one or another type of service to users. For instance, in accordance with an example embodiment, the server system 310 could host an online social networking service or website; as taught by KEYES); identifying a first application (See col. 7, ln. 9, wherein applications and/or commands invoked by hand gestures could involve communication with a server or server system or with one or more other HMDs in the communication network. For example, a hand gesture could cause a program running on the wearable HMD to upload and/or download content (e.g., media data) to/from the server or other HMD; as taught by KEYES), based on the distance of the detected user gesture being within a first distance range from the wearable device (See col. 6, ln. 63, wherein with multiple magnetometers a relative distance between the HMD and the HWM can be determined, allowing determination of a trajectory of the motion of the HWM. Such information could increase the usefulness of gestures. For instance, a virtual line could be drawn between two spatial points, or a virtual cursor or pointer could be invoked as free-space gesture. Other more complex gestures could be devised as well; as taught by KEYES) wherein the plurality of applications are associated with different distance ranges from the wearable device (See col. 34, ln. 21, wherein by using two magnetometers to recognize the circular gesture, the distance of the HWM from the HMD when the gesture is made could be determined, and the size of the enclosed area in the field of view thereby adjusted according to the determined distance. In this way, a single gesture could produce different results when analyzed by the HMD, based on distance from the HMD; as taught by KEYES) and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges (See col. 13, ln. 46, wherein each of the HMDs 312, 314, and 316 is depicted as being worn by different user (each user being represented by a cartoon face) in order to signify possible user-related variables, circumstances, and applications that may be associated with each HMD. For instance, the HMD 312 could at one time upload content to an online social networking service, whereas the HMD 314 could at the same or another time send a request to a network-based information search service. Users could interact with each other and/or with the network via their respective HMDs, and in turn use magnetically-sensed hand gestures as one of multiple possible user interfaces with their respective HMDs; as taught by KEYES).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KHOSHKAVA apparatus to include the teachings of KEYES wherein (ii) a distance between the detected user gesture and one or more sensors on a wearable device, wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative; identifying a first application based on the distance of the detected user gesture being within a first distance range from the wearable device, wherein the plurality of applications are associated with different distance ranges from the wearable device and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges. Such a person would have been motivated to make this combination as detecting the presence and motion of the HWM can be used recognize known patterns of motion of the HWM that correspond to known gestures. Recognition of known patterns of motion may thereby be used to identify of known gestures, and identification of known gestures may provide a basis for user input to the HMD. For example, a particular gesture could be associated with a particular command, application, or other invocable action on the HMD (KEYES, col. 4, ln. 10).

As to claim 17, KHOSHKAVA and KEYES teach the limitations of claim 16. KEYES further teaches the at least one memory and the computer program code being further configured to, with the at least one processor, cause the apparatus at least to perform: detecting another remote user gesture at a distance within a second range from the wearable device (See Col. 34, ln. 49, wherein the HWM could take a form other than a single ring. For example, the HWM could be in form of multiple rings, or other hand-worn jewelry; as taught by KEYES).
KHOSHKAVA further teaches identifying a second application, different from the first application, based on the distance being within the second range (See par. 0018, wherein the mobile device may activate a second user interface level in response to detecting the user's finger is at a medium distance from the mobile device); and causing performance of one of a plurality of functions of the second application based on the user gesture (See par. 0018, wherein the second user interface level may output an image of tissue and/or ligaments associated with the body part; as taught by KHOSHKAVA).

As to claim 18, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA further teaches wherein the different distance ranges are substantially non- overlapping (See Fig. 2, pars. 0106-0107, wherein a user may perceive a first haptic effect, e.g., comprising a projected solid, liquid, gas, plasma, sound pressure wave, and/or laser beam, as stronger within a first distance range between 1 mm and 10 cm, and an electrostatic-based capacitive coupling, as stronger within a second distance range between 0 mm and 1 mm from the computing device 201; as taught by KHOSHKAVA).

As to claim 19, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA further teaches wherein causing performance of the one of said plurality of functions comprises identifying a type of the detected user gesture and determining which of a plurality of predetermined functions associated with the identified application correspond to said identified gesture type, which determined function is then caused to be performed (See Fig. 2, par. 0072, wherein the processor 202 may access a lookup table stored in haptic effect determination module 226 to map a specific gesture to a particular haptic effect; as taught by KHOSHKAVA).

As to claim 20, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA further teaches wherein in the event that a predetermined gesture moves from the first distance range, into a different distance range, a data transfer function is performed between the associated applications (See par. 0018, wherein the mobile device may activate a first user interface level in response to detecting the user's finger is at a far distance from the mobile device. The first user interface level may output an image of an exterior of the body part (e.g., skin, hair, etc.). The mobile device may activate a second user interface level in response to detecting the user's finger is at a medium distance from the mobile device. The second user interface level may output an image of tissue and/or ligaments associated with the body part with key features labeled. The mobile device may activate a third user interface level in response to the user contacting the mobile device. The third user interface level may output an image of bones associated with the body part; as taught by KHOSHKAVA).

As to claim 21, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA further teaches wherein in the event that a predetermined gesture corresponds to a sharing function, a data transfer function is performed between the associated application and an application associated with another remote device in proximity (See Figs. 1A-1B and 3, pars. 0079, wherein the position sensor 316 may detect the user approaching the graspable computing device 304 and transmit associated sensor signals to the wearable computing device 302 and/or the remote haptic output device 318. The wearable computing device 302 and/or the remote haptic output device 318 may responsively output haptic effects, e.g., with decreasing magnitudes as the user gets closer to the graspable computing device 304. In response to the user finally contacting the graspable computing device 304, the graspable computing device 304 may to output a haptic effect, such as a vibration; as taught by KHOSHKAVA).

As to claim 26, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA further teaches wherein the apparatus is the wearable device (See Fig.3, par. 0076, wherein the system 300 comprises a wearable computing device 302, a graspable computing device 304, a position sensor 316, and/or a remote haptic output device 318 connected to a network 314; as taught by KHOSHKAVA).

As to claim 27, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA further teaches wherein the wearable device comprises one of an earphone, headphones and watch (See Fig. 2, pars. 0034, 106-0107, wherein the computing device 201 is associated with a wearable device (e.g., a ring, a shoe, an armband, a sleeve, a jacket, glasses, a glove, a watch, a wristband, a bracelet, an article of clothing, a hat, a headband, and/or jewelry) and configured to be worn by a user and/or coupled to a user's body; as taught by KHOSHKAVA).

As to claim 28, KHOSHKAVA and KEYES teach the limitations of claim 26. KHOSHKAVA further teaches wherein causing performance of the function comprises issuing a corresponding instruction to the remote device to which the wearable device is proximate (See Fig. 3, pars. 0076-0084, for example par. 0078, wherein the wearable computing device 302, graspable computing device 304, the position sensor 316, and the remote haptic output device 318 work together to provide substantially continuous haptic feedback to the user, e.g., as the user approaches, contacts, and/or lifts a finger off of a user interface component of the graspable computing device 304, such as a trigger 306, joystick 308, button 310, and/or directional pad 312; as taught by KHOSHKAVA).




As to claim 29, KHOSHKAVA teaches a method comprising: receiving data indicative of a (i) detected user gesture (See Figs. 1A-1B and 5, par. 0024, wherein the computing device 100 is configured to output a first haptic effect (e.g., via haptic output device 106) in response to detecting a gesture over the virtual object at a first distance from the computing device 100 (e.g., within distance range 112 from the computing device 100); as taught by KHOSHKAVA); and causing performance of one of a plurality of functions of the first application based on the user gesture (See Fig. 2, par. 0111, wherein the processor 202 determines that the user interaction is configured to erase an image in the drawing application and, based on this user interaction, determines an associated haptic effect configured to, e.g., simulate the feeling of erasing a black-board with an eraser; as taught by KHOSHKAVA).  
KHOSHKAVA does not teach and (ii) a distance between the detected user gesture and one or more sensors on a wearable device, wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative; identifying a first application based on the distance of the detected user gesture being within a first distance range from the wearable device, wherein the plurality of applications are associated with different distance ranges from the wearable device and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges.
In similar field of endeavor, KEYES teaches (ii) a distance between the detected user gesture and one or more sensors on a wearable device (See col.6, ln 63, wherein with multiple magnetometers a relative distance between the HMD and the HWM can be determined, allowing determination of a trajectory of the motion of the HWM; as taught by KEYES), wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative (See figs. 3-4b, col. 13, ln. 18, wherein the server system 310 could represent a website or other network-based facility for providing one or another type of service to users. For instance, in accordance with an example embodiment, the server system 310 could host an online social networking service or website; as taught by KEYES); identifying a first application (See col. 7, ln. 9, wherein applications and/or commands invoked by hand gestures could involve communication with a server or server system or with one or more other HMDs in the communication network. For example, a hand gesture could cause a program running on the wearable HMD to upload and/or download content (e.g., media data) to/from the server or other HMD; as taught by KEYES), based on the distance of the detected user gesture being within a first distance range from the wearable device (See col. 6, ln. 63, wherein with multiple magnetometers a relative distance between the HMD and the HWM can be determined, allowing determination of a trajectory of the motion of the HWM. Such information could increase the usefulness of gestures. For instance, a virtual line could be drawn between two spatial points, or a virtual cursor or pointer could be invoked as free-space gesture. Other more complex gestures could be devised as well; as taught by KEYES) wherein the plurality of applications are associated with different distance ranges from the wearable device (See col. 34, ln. 21, wherein by using two magnetometers to recognize the circular gesture, the distance of the HWM from the HMD when the gesture is made could be determined, and the size of the enclosed area in the field of view thereby adjusted according to the determined distance. In this way, a single gesture could produce different results when analyzed by the HMD, based on distance from the HMD; as taught by KEYES) and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges (See col. 13, ln. 46, wherein each of the HMDs 312, 314, and 316 is depicted as being worn by different user (each user being represented by a cartoon face) in order to signify possible user-related variables, circumstances, and applications that may be associated with each HMD. For instance, the HMD 312 could at one time upload content to an online social networking service, whereas the HMD 314 could at the same or another time send a request to a network-based information search service. Users could interact with each other and/or with the network via their respective HMDs, and in turn use magnetically-sensed hand gestures as one of multiple possible user interfaces with their respective HMDs; as taught by KEYES).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KHOSHKAVA apparatus to include the teachings of KEYES wherein (ii) a distance between the detected user gesture and one or more sensors on a wearable device, wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative; identifying a first application based on the distance of the detected user gesture being within a first distance range from the wearable device, wherein the plurality of applications are associated with different distance ranges from the wearable device and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges. Such a person would have been motivated to make this combination as detecting the presence and motion of the HWM can be used recognize known patterns of motion of the HWM that correspond to known gestures. Recognition of known patterns of motion may thereby be used to identify of known gestures, and identification of known gestures may provide a basis for user input to the HMD. For example, a particular gesture could be associated with a particular command, application, or other invocable action on the HMD (KEYES, col. 4, ln. 10).

As to claim 30, KHOSHKAVA teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: receive data indicative of (i) a detected user gesture (See Figs. 1A-1B and 5, par. 0024, wherein the computing device 100 is configured to output a first haptic effect (e.g., via haptic output device 106) in response to detecting a gesture over the virtual object at a first distance from the computing device 100 (e.g., within distance range 112 from the computing device 100); as taught by KHOSHKAVA); and cause performance of one of a plurality of functions of the first application based on the user gesture (See Fig. 2, par. 0111, wherein the processor 202 determines that the user interaction is configured to erase an image in the drawing application and, based on this user interaction, determines an associated haptic effect configured to, e.g., simulate the feeling of erasing a black-board with an eraser; as taught by KHOSHKAVA).  
KHOSHKAVA does not teach and (ii) a distance between the detected user gesture and one or more sensors on a wearable device, wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative; identifying a first application based on the distance of the detected user gesture being within a first distance range from the wearable device, wherein the plurality of applications are associated with different distance ranges from the wearable device and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges.
In similar field of endeavor, KEYES teaches (ii) a distance between the detected user gesture and one or more sensors on a wearable device (See col.6, ln 63, wherein with multiple magnetometers a relative distance between the HMD and the HWM can be determined, allowing determination of a trajectory of the motion of the HWM; as taught by KEYES), wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative (See figs. 3-4b, col. 13, ln. 18, wherein the server system 310 could represent a website or other network-based facility for providing one or another type of service to users. For instance, in accordance with an example embodiment, the server system 310 could host an online social networking service or website; as taught by KEYES); identifying a first application (See col. 7, ln. 9, wherein applications and/or commands invoked by hand gestures could involve communication with a server or server system or with one or more other HMDs in the communication network. For example, a hand gesture could cause a program running on the wearable HMD to upload and/or download content (e.g., media data) to/from the server or other HMD; as taught by KEYES), based on the distance of the detected user gesture being within a first distance range from the wearable device (See col. 6, ln. 63, wherein with multiple magnetometers a relative distance between the HMD and the HWM can be determined, allowing determination of a trajectory of the motion of the HWM. Such information could increase the usefulness of gestures. For instance, a virtual line could be drawn between two spatial points, or a virtual cursor or pointer could be invoked as free-space gesture. Other more complex gestures could be devised as well; as taught by KEYES) wherein the plurality of applications are associated with different distance ranges from the wearable device (See col. 34, ln. 21, wherein by using two magnetometers to recognize the circular gesture, the distance of the HWM from the HMD when the gesture is made could be determined, and the size of the enclosed area in the field of view thereby adjusted according to the determined distance. In this way, a single gesture could produce different results when analyzed by the HMD, based on distance from the HMD; as taught by KEYES) and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges (See col. 13, ln. 46, wherein each of the HMDs 312, 314, and 316 is depicted as being worn by different user (each user being represented by a cartoon face) in order to signify possible user-related variables, circumstances, and applications that may be associated with each HMD. For instance, the HMD 312 could at one time upload content to an online social networking service, whereas the HMD 314 could at the same or another time send a request to a network-based information search service. Users could interact with each other and/or with the network via their respective HMDs, and in turn use magnetically-sensed hand gestures as one of multiple possible user interfaces with their respective HMDs; as taught by KEYES).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KHOSHKAVA apparatus to include the teachings of KEYES wherein (ii) a distance between the detected user gesture and one or more sensors on a wearable device, wherein the wearable device is communicatively connected to a remote device on which a plurality of applications are stored and operative; identifying a first application based on the distance of the detected user gesture being within a first distance range from the wearable device, wherein the plurality of applications are associated with different distance ranges from the wearable device and a plurality of user gestures are associated with a plurality of functions for respective ones of the plurality of applications in the different distance ranges. Such a person would have been motivated to make this combination as detecting the presence and motion of the HWM can be used recognize known patterns of motion of the HWM that correspond to known gestures. Recognition of known patterns of motion may thereby be used to identify of known gestures, and identification of known gestures may provide a basis for user input to the HMD. For example, a particular gesture could be associated with a particular command, application, or other invocable action on the HMD (KEYES, col. 4, ln. 10).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over KHOSHKAVA et al. (US20170168630A1) in view of KEYES et al. (US10146323B1) and further view of CUDAK et al. (US20190025927A1).

As to claim 22, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA and KEYES do not teach wherein the association between different ones of the plurality of applications and the different distance ranges is updated dynamically.
In similar field of endeavor, CUDAK teaches wherein the association between different ones of the plurality of applications and the different distance ranges is updated dynamically (See Figs. 3A-3B, pars. 0034-0039, for example par. 0034, wherein FIGS. 3A-3B are examples of a dynamic gesture control table, and a computing device that receives a user gesture satisfying the user gesture definition for Gesture 2 and obtains external data satisfying the External Data Criterion 2 would execute the Control Action G. Note that the same user gesture (satisfying the user gesture definition for Gesture 2) might trigger execution of Control Action H if the obtained external data satisfies External Data Criterion 3 instead of External Data Criterion 2; or par. 0036 wherein the control action of “open web browser app” 64 is executed in response to receiving a user gesture satisfying a “tap, tap” gesture definition without external data satisfying any of the external data criterion identified in the second or subsequent column headers. Alternatively, the control action of “display restaurant menu in browser” 64 is executed in response to receiving a user gesture satisfying the same “tap, tap” gesture definition if external data is obtained satisfying the external data criterion of “detect location in or near a restaurant”; as taught by CUDAK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KHOSHKAVA and KEYES apparatus to include the teachings of CUDAK wherein the association between different ones of the plurality of applications and the different distance ranges is updated dynamically. Such a person would have been motivated to make this combination as the implementation of user gestures may offer convenience to a user, requiring less of the user's time and attention to initiate a control action (CUDAK, par. 0002).

As to claim 23, KHOSHKAVA, KEYES and CUDAK teach the limitations of claim 22. CUDAK further teaches wherein the association is dynamically updated by assigning to a predetermined one of the different distance ranges the most frequently and/or recently used application (See par. 0021, a computing device may associate a particular gesture with initiating a call directed to a contact who has most frequently emailed or messaged the computing device during a trailing time period, such as the last hour; as taught by CUDAK). The motivation to combine is the same as that used for claim 22.


As to claim 24, KHOSHKAVA , KEYES and CUDAK teach the limitations of claim 23. KHOSHKAVA further teaches wherein the predetermined one of the different distance ranges is that which is closest to the wearable device (See Fig. 2, pars. 0107, wherein in some embodiments, a user may perceive a second haptic effect, e.g., comprising an electrostatic-based capacitive coupling, as stronger within a second distance range (e.g., between 0 mm and 1 mm) from the computing device 201 than another type of haptic effect; as taught by CUDAK).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over KHOSHKAVA et al. (US20170168630A1) in view of KEYES et al. (US10146323B1) and further view of BERKES et al. (US20110119640A1).

As to claim 31, KHOSHKAVA and KEYES teach the limitations of claim 16. KHOSHKAVA and KEYES do not teach wherein the first application is identified via an interaction layer querying a mapping to identify the application assigned to the detected user gesture in the first distance range, and wherein the mapping comprises a plurality of the different distance ranges.
In similar field of endeavor, BERKES teaches wherein the first application is identified via an interaction layer querying a mapping to identify the application assigned to the detected user gesture in the first distance range (See figs. 2A-3B, pars. 0065, wherein a user may be interacting with a cellular device 211 to play a game. The user may need to be in close range to the computing environment to view the game on the screen, such as the small screen integrated into cellular device 211. Thus, it may be more natural for a user to use small hand/finger positions or motions when in close range, and the gestures in that zone may be defined accordingly; as taught by BERKES), and wherein the mapping comprises a plurality of the different distance ranges (See figs. 2A-3B, pars. 0032, wherein the physical space may be divided into virtual zones defined at varying distances from the capture device 208. It is contemplated that the physical space may comprise a single zone or be divided into any number of zones; as taught by BERKES).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KHOSHKAVA and KEYES apparatus to include the teachings of BERKES wherein the first application is identified via an interaction layer querying a mapping to identify the application assigned to the detected user gesture in the first distance range, and wherein the mapping comprises a plurality of the different distance ranges. Such a person would have been motivated to make this combination as in a gesture-based system, gestures may control aspects of a computing environment or application, where the gestures may be derived from a user's position or movement in a physical space. To create a satisfactory user experience, it may be desirable that the gestures correspond to natural user positions or motions with respect to the distance that the user interacts with the device (BERKES, par. 0002).

Response to Arguments
Applicant argues that [“For at least the aforementioned reasons and deficiencies, Applicant respectfully submits that the cited references, taken individually or in any proper combination, fail to teach or suggest independent claims 16, 29, and 30, at least now as amended” (Page 11)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US10936537B2
2018-01-18
Depth sensing camera glasses with gesture interface
US9310891B2
2014-09-03
Method and system enabling natural user interface gestures with user wearable glasses
US9886095B2
2015-09-24
Device and method for recognizing hand gestures using time-of-flight sensing
US20140368412A1
2014-08-22
Wireless Hands-Free Computing Headset With Detachable Accessories Controllable by Motion, Body Gesture And/Or Vocal Commands


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174